                                                                         Case 3:20-cv-07182-JCS Document 147 Filed 05/24/21 Page 1 of 4



                                                                1    HUNTON ANDREWS KURTH LLP                   WILMER CUTLER PICKERING
                                                                     Ann Marie Mortimer (SBN 169077)            HALE AND DORR LLP
                                                                2
                                                                     amortimer@HuntonAK.com                     Sonal N. Mehta (SBN 222086)
                                                                3    Jason J. Kim (SBN 221476)                  sonal.mehta@wilmerhale.com
                                                                4    kimj@HuntonAK.com                          Thomas G. Sprankling (SBN 294831)
                                                                     Jeff R. R. Nelson (SBN 301546)             thomas.sprankling@wilmerhale.com
                                                                5    jnelson@HuntonAK.com                       Joseph M. Levy (SBN 329318)
                                                                6    550 South Hope Street, Suite 2000          joseph.levy@wilmerhale.com
                                                                     Los Angeles, California 90071-2627         2600 El Camino Real, Suite 400
                                                                7    Telephone: (213) 532-2000                  Palo Alto, California 94306 USA
                                                                8    Facsimile: (213) 532-2020                  Telephone: (650) 600-5051

                                                                9    Attorneys for Plaintiff/Counterclaim
                                                                10   Defendant FACEBOOK, INC.

                                                                11   [Counsel continued on next page]
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13                        UNITED STATES DISTRICT COURT

                                                                14                      NORTHERN DISTRICT OF CALIFORNIA

                                                                15                             SAN FRANCISCO DIVISION

                                                                16   FACEBOOK, INC., a Delaware                 CASE NO.: 3:20-CV-07182-JCS
                                                                     corporation,
                                                                17                                              STIPULATION AND [PROPOSED]
                                                                18                      Plaintiff/              ORDER FOR PLAINTIFF TO FILE
                                                                                        Counterclaim            FIRST AMENDED COMPLAINT
                                                                19                      Defendant,              (FRCP 15(A)(2))
                                                                20          v.
                                                                21
                                                                     BRANDTOTAL LTD., an Israeli
                                                                22   corporation, and UNIMANIA, INC.,
                                                                23   a Delaware corporation,
                                                                24                      Defendants/
                                                                25                      Counterclaim
                                                                                        Plaintiffs.
                                                                26
                                                                27
                                                                28

                                                                                                                                            3:20-CV-07182-JCS
                                                                                   STIPULATION TO FILE FIRST AMENDED COMPLAINT (FRCP 15(A)(2))
                                                                         Case 3:20-cv-07182-JCS Document 147 Filed 05/24/21 Page 2 of 4



                                                                1    WILMER CUTLER PICKERING HALE AND DORR LLP
                                                                     Ari Holtzblatt (pro hac vice)
                                                                2
                                                                     ari.holtzblatt@wilmerhale.com
                                                                3    Allison Schultz (pro hac vice)
                                                                4    allison.schultz@wilmerhale.com
                                                                     Robin C. Burrell (pro hac vice)
                                                                5    robin.burrell@wilmerhale.com
                                                                6    1875 Pennsylvania Ave, NW
                                                                     Washington, DC 20006
                                                                7    Telephone: (202) 663-6000
                                                                8    Facsimile: (202) 663-6363

                                                                9    Attorneys for Plaintiff/Counterclaim
                                                                     Defendant FACEBOOK, INC.
                                                                10
                                                                11   KRONENBERGER ROSENFELD, LLP
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000




                                                                     Karl Kronenberger (State Bar No. 226112)
Hunton Andrews Kurth LLP




                                                                12   karl@krinternetlaw.com
                                                                13   Jeffrey M. Rosenfeld (State Bar No. 222187)
                                                                     jeff@krinternetlaw.com
                                                                14   150 Post Street, Suite 520
                                                                15   San Francisco, California 94108
                                                                     Telephone: (415) 955-1155
                                                                16
                                                                17   HUSCH BLACKWELL LLP
                                                                     Rudolph A. Telscher, Jr. (pro hac vice)
                                                                18
                                                                     rudy.telscher@huschblackwell.com
                                                                19   Kara R. Fussner (pro hac vice)
                                                                     kara.fussner@huschblackwell.com
                                                                20
                                                                     190 Carondelet Plaza, Suite 600
                                                                21   St. Louis, Missouri 63105
                                                                     Telephone: (314) 480-1500
                                                                22
                                                                23   Ryan B. Hauer (pro hac vice)
                                                                     Ryan.hauer@huschblackwell.com
                                                                24
                                                                     120 South Riverside Plaza, Suite 2200
                                                                25   Chicago, Illinois 60606
                                                                     Telephone: (312) 526-1572
                                                                26
                                                                27   Attorneys for Defendants/Counterclaim
                                                                     Plaintiffs BRANDTOTAL, LTD. and UNIMANIA, INC.
                                                                28

                                                                                                               2                            3:20-CV-07182-JCS
                                                                                   STIPULATION TO FILE FIRST AMENDED COMPLAINT (FRCP 15(A)(2))
                                                                         Case 3:20-cv-07182-JCS Document 147 Filed 05/24/21 Page 3 of 4



                                                                1          Plaintiff Facebook, Inc. and Defendants BrandTotal Ltd. and Unimania, Inc.
                                                                2    stipulate under Federal Rule of Civil Procedure 15(a)(2) as follows:
                                                                3          1.     On March 18, 2021, the Court issued an Order granting the parties’
                                                                4    Stipulation to Extend Deadline to Amend Pleadings until May 21, 2021. ECF 130.
                                                                5          2.     The parties now stipulate to the filing of the First Amended Complaint,
                                                                6    which is attached to this stipulation as Exhibit A.
                                                                7          3.     The parties further stipulate that Defendants acknowledge and accept
                                                                8    service of the First Amended Complaint and waive any requirements of further
                                                                9    service.
                                                                10         4.     Defendants’ Answer currently on file at ECF No. 23 constitutes
                                                                11   Defendants’ Answer to the First Amended Complaint and no further Answer is
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   required.
                                                                13
                                                                     Dated: May 21, 2021                         HUNTON ANDREWS KURTH LLP
                                                                14
                                                                15
                                                                16                                                   By:        /s/ Jeff R. R. Nelson
                                                                                                                              Ann Marie Mortimer
                                                                17                                                            Jason J. Kim
                                                                18                                                            Jeff R. R. Nelson
                                                                                                                           Attorneys for Plaintiff/Counterclaim
                                                                19                                                         Defendant FACEBOOK, INC.
                                                                20
                                                                                                                           Platform Enforcement and Litigation
                                                                21                                                         Facebook, Inc.
                                                                22                                                             Jessica Romero
                                                                                                                               Michael Chmelar
                                                                23                                                             Stacy Chen
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                 1                             3:20-CV-07182-JCS
                                                                                    STIPULATION TO FILE FIRST AMENDED COMPLAINT (FRCP 15(A)(2))
                                                                           Case 3:20-cv-07182-JCS Document 147 Filed 05/24/21 Page 4 of 4



                                                                1
                                                                2    Dated: May 21, 2021                             HUSCH BLACKWELL LLP
                                                                3
                                                                4                                                        By:        /s/ Kara R. Fussner
                                                                                                                                   Rudolph A. Telscher, Jr.
                                                                5                                                                  Kara R. Fussner
                                                                6                                                              Attorneys for
                                                                                                                               Defendants/Counterclaim
                                                                7                                                              Plaintiffs BRANDTOTAL, LTD. and
                                                                8                                                              UNIMANIA, INC.

                                                                9
                                                                10                         ATTESTATION UNDER LOCAL RULE 5-1(I)(3)
                                                                11           I, Jeff R. R. Nelson, attest that concurrence in the filing of this document has been
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   obtained from each of the other signatories.
                                                                13
                                                                     Dated: May 21, 2021                                       /s/ Jeff R. R. Nelson
                                                                14                                                                 Jeff R. R. Nelson
                                                                15
                                                                16
                                                                17                                        [PROPOSED] ORDER

                                                                18           PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                19
                                                                20   Dated: May __,
                                                                                24 2021
                                                                                                                                  Hon. Joseph C. Spero
                                                                21                                                                Chief Magistrate Judge
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     073923.0000055 EMF_US 85185304v1
                                                                                                                     2                                 3:20-CV-07182-JCS
                                                                                         STIPULATION TO FILE FIRST AMENDED COMPLAINT (FRCP 15(A)(2))
